Defendant, who is plaintiff’s divorced husband, appeals from an order denying his motion which seeks among other things to punish his former wife for contempt of court for her failure to permit him visitation with their child at the times and place fixed by an order of this court. The mother contends that the child refuses to see his father and that to force him to do so would disturb him emotionally and affect his health adversely. However, she offers no excuse for her failure to advise the court and the father of the inadvisability of obeying the court’s mandate, On the other hand, the father does not explain satisfae*672torily Ms failure to take any action for a full year. TMs is not a matter that can be resolved knowledgeably or effectively on papers. It was heard and decided at the recently established Special Term Part XII (Family Part). The services of a trained social worker are available in that part. This matter should be assigned to her, for a thorough investigation, report and possible recommendation to the justice presiding at Special Term Part XII. The social worker may also explore the possibilities of working out some visitation formula acceptable to the parties. The order, accordingly, is unanimously modified to the extent of remitting the motion to Special Term Part XII for disposition in accordance with the foregoing. Settle order on notice. Concur — Botein, J. P., Rabin, Cox and Bergan, JJ.